[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The court has reviewed the plans of correction/restoration submitted by the parties. The court finds it surprising and disappointing, at the very least, that the views and opinions of the engineers and scientists could be so diametrically opposed. The parties are ordered to engage promptly in intensive, good faith discussions, together with their experts, to come to a reasonable consensus as to the course to be followed by the court. In the absence of agreement, and upon notification by the parties, the court will set a date for hearing evidence and argument with respect to the submitted plans.
So Ordered.
D'ANDREA, J.